848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Francisco Javier SANCHEZ, Petitioner-Appellant,v.J.J. CLARK, Warden;  Chairman, U.S. Parole Commission,Respondents-Appellees.
No. 87-7292.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1988.Decided:  May 25, 1988.

Francisco Javier Sanchez, appellant pro se.
John F. Kane, Office of the United States Attorney, for appellees.
Before JAMES DICKSON PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Francisco Javier Sanchez appeals the judgment of the district court dismissing his petition for habeas corpus relief brought pursuant to 28 U.S.C. Sec. 2241.  A review of the record and the district court's opinion discloses that this appeal from its order is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Sanchez v. Clark, C/A No. 87-151-N (E.D.Va. July 20, 1987).


2
AFFIRMED.